Case 3:20-cv-00178-GMG Document 40 Filed 03/23/21 Page 1 of 4 PageID #: 159




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


GREGORY KEITH CLINTON,

               Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:20-CV-178
                                                       (GROH)

ELIZABETH D. GRANT, and
THE UNITED STATES OF AMERICA,

               Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R. LR PL P

2; see also 28 U.S.C. § 636(b)(1)(B). Magistrate Judge Trumble issued his R&R on

January 4, 2021. ECF No. 33. Therein, Magistrate Judge Trumble recommends that

the Plaintiff’s Complaint [ECF No. 1] be denied and dismissed with prejudice for failure to

state a claim upon which relief can be granted. ECF No. 33 at 6. The Plaintiff timely

filed objections to the R&R on January 28, 2021. ECF No. 36. Accordingly, this matter

is ripe for adjudication.

                                       I. BACKGROUND

       On September 18, 2020, the Plaintiff initiated this case by filing an action pursuant

to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). ECF No. 1. The complaint alleges that Defendants Elizabeth D. Grant, a United
Case 3:20-cv-00178-GMG Document 40 Filed 03/23/21 Page 2 of 4 PageID #: 160




States Attorney in Criminal Action No. 3:17-CR-5, and the United States violated his Fifth,

Tenth, and Fourteenth Amendment rights. Id. The Plaintiff lists various grounds for

relief, including identity theft, fraud, “treason to the Constitution” and “collusion in the

creation of Constructive Trust Accounts that created Bonds Request No. EOUSA-2020-

004020.” ECF No. 35 at 1–2. For relief, he requests the Court to award him monetary

damages in the amount of 4 trillion, 3 billion, 839 million dollars ($4,003,839,000,000.00).

ECF No. 1 at 9.

       Upon reviewing the record, the Court finds that the background and facts as

explained in the R&R accurately and succinctly describe the circumstances underlying

the Plaintiff’s claims. For ease of review, the Court incorporates those facts herein.

                                    II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. ' 636, a party may object to the magistrate judge’s findings

and recommendations by timely filing written objections.        28 U.S.C. § 636(b)(1)(C).

Under this Court’s Local Rules of Prisoner Litigation Procedure, the written objections

must identify each portion of the magistrate judge’s recommended disposition that is

being challenged and must specify the basis for each objection. LR PL P 12(b). The

Court will then conduct a de novo review of “those portions of the report . . . to which

objection is made[,]” and “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate.” 28 U.S.C. 636(b)(1)(C); see also Thomas

v. Arn, 474 U.S. 140, 150 (1985) (stating that the Court is not required to review, under a

de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objection is made).

       However, the Court is not required to review objections to the magistrate judge’s

                                             2
Case 3:20-cv-00178-GMG Document 40 Filed 03/23/21 Page 3 of 4 PageID #: 161




R&R that are not made with “sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622

(4th Cir. 2007). Thus, “[w]hen a party does make objections, but the[] objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge,” the party waives his right to de novo review. Green v. Rubenstein,

644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009).                 Objections that do not call the Court’s

attention to “any specific error by the magistrate judge” are vague and conclusory, and

do not merit review by the Court. Id.

                                               III. DISCUSSION

        The Plaintiff’s objections are largely incomprehensible and fail to present new

material facts or legal arguments to Magistrate Judge Trumble’s findings and conclusions.

For example, he objects to Magistrate Judge Trumble’s findings that the Plaintiff failed to

present a plausible Bivens claim against the Defendants because (1) he failed to allege

that Defendant Elizabeth Grant was a federal employee or agent and that she deprived

him of a federal right, and (2) the United States government or a federal agency are

improper parties in a Bivens action under FDIC v. Meyer and Correctional Services Corp.

v. Malesko. 1 ECF No. 33 at 6. However, the Plaintiff fails to allege plausible facts to

support his claim that Defendant Grant deprived him of a federal right, and he

inadvertently supports the findings in the R&R by stating, “The United States Attorn[ey’s]

Office is an agency of the Government.”                  ECF No. 36 at 3.        Because the Plaintiff



1
         See FDIC v. Meyer, 510 U.S. 471, 484–86 (1994) (holding that federal agencies may not be held
liable in a Bivens action); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72 (2001) (clarifying that a federal
prisoner may bring a Bivens claim against the offending individual federal officer and not the federal
agency).

                                                     3
Case 3:20-cv-00178-GMG Document 40 Filed 03/23/21 Page 4 of 4 PageID #: 162




presents no specific objections, this Court will review the R&R for clear error.

                                       IV. CONCLUSION

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 33] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DENIED and DISMISSED WITH PREJUDICE.

Additionally, the Plaintiff’s Motion to Amend and Add Exhibits [ECF No. 37], wherein the

Plaintiff seeks leave to file a letter that was attached to his objections, is TERMINATED

as MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Plaintiff by certified mail,

return receipt requested, at his last known address as reflected on the docket sheet.



       DATED: March 23, 2021




                                             4
